DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an Amendment filed on June 3, 2022 regarding Application No. 17/042,154.  Applicants amended claims 1, 9, 11, 13, and 14.  Claims 1-20 are pending.

The instant application is the 371 National Stage of International Application No. PCT/US2018/060633, filed on November, 13, 2018.


Response to Arguments
Applicants’ amendments to claims 9, 11, and 13 and argument regarding objection to claims 9-15 and 20 (Remarks, p. 7) are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendments filed on June 3, 2022 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1, Hirschman and Anderson, and “the claimed first and second ‘obverse’ sides with ‘the second surface comprising a recess to receive a detachable input device; the detachable input device, when in an inoperable state, 8 85932044 17/042,154being selectively engaged in the recess at a first location on the second surface’” (Remarks, pp. 8-9), the Office respectfully submits that the recited features are taught and/or suggested by Hirschman, Anderson, and Chadha, as discussed in the rejections below.  

In response to Applicants’ arguments regarding dependent claim 6, Numata, detachable input device, and stand function (Remarks, p. 10), the Office respectfully disagrees and/or submits that the arguments are not commensurate with the rejections (i.e., the claimed features are taught by Hirschman, Anderson, and Numata) and figure 7 shows and paragraph [0051] of Numata discloses “part of the right grip 28a and the left grip 28b, and the lower ends of the projecting parts 240a and 240b are in contact with the flat surface, whereby the controller 20 is stably supported so as to remain in the placed position.”

	In response to Applicants’ argument regarding dependent claim  6, Numata and input element 230, Hirschman and controller 400, and “the detachable input device, when10 85932044 17/042,154coupled to the second surface of the input device, serves as a standing device to prop up the input device” (Remarks, pp. 10-11), the Office respectfully disagrees and submits that the cited references teach and/or suggest the recited features (i.e., the detachable input device, second surface, and input device taught by Hirschman as modified by Anderson and Chadha combined with the input element, second surface, input device, and standing device taught by Numata).

	In response to Applicants’ arguments regarding newly amended independent claim 9 and its dependent claims, cited references, “the claimed computing system with ‘a detachable joystick stored within a second surface of the housing obverse to the first surface of the housing;’ ‘wherein the detachable joystick pivots about a base portion so that the joystick may be selectively folded into and out of the second surface of the housing, the detachable joystick being selectively detachable from the housing so as to be used without attachment to the second surface of the housing’”, and features and advantages (Remarks, p. 12), the Office respectfully disagrees and submits that the argument regarding advantages is not commensurate with the claim language and the claimed features are taught and/or suggested by the cited references.  More specifically, figures 1 and 2A-B and paragraphs [0052]-[0054] of Hirschman teach “A computing system, comprising: a detachable joystick coupled to a second surface of the housing obverse to the first surface of the housing.  Also, figures 1-5, 8, and 9 and paragraphs [0021], [0022], and [0027] of Chadha teach “a joystick formed within a second surface of a housing obverse to a first surface of the housing; wherein the joystick pivots about a base portion of the joystick so that the joystick may be selectively folded into and out of the second surface of the housing”.  In addition, figures 1, 2, 5, 33, and 34 and paragraphs [0121], [0127], and [0170] of Iwao teach “a detachable analog stick, including a base portion, being selectively detachable from a housing so as to be used without attachment to a surface of the housing”.  Thus, the relevant claimed features are taught and/or suggested by the combination of cited references.  Also, the Office respectfully submits that all features of newly amended independent claim 9 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claim 9 is not allowable.  In addition, claims 10-12 and 20 are not allowable by virtue of their individual dependencies from newly amended independent claim 9.

	In response to Applicants’ argument regarding dependent claim 12 (Remarks, p. 12), the Office respectfully submits that all features of newly amended independent claim 9 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claim 9 is not allowable.  In addition, claim 12 is not allowable by virtue of its dependency from newly amended independent claim 9.

	In response to Applicants’ argument regarding newly amended independent claim 13, “an input device comprising a keyboard housing with a storage for a detaching input device on a first side of the housing and a keyboard on a second, obverse side of the housing”, reference cited, and “a keyboard on one side and a storage for a detachable input device on an obverse side” (Remarks, p. 14), the Office respectfully submits that the relevant features are taught by the references cited (i.e., Iwao, Hirschman, Anderson, and Chadha), as discussed in the rejections below.

	In response to Applicants’ arguments regarding newly amended independent claim 13 and its dependent claims, the references, “the method of claim 13, i.e., determining a detached state of the detachable input device from the first side of a keyboard housing; initiating a wireless connection with the detachable input device upon receipt of a signal that the detachable input device has been detached from the keyboard housing; and receiving input from the detachable input device concurrently with input from the keyboard on the second side of the keyboard housing”, and features and advantages (Remarks, p. 14), the Office respectfully submits that the argument regarding advantages is not commensurate with the claim language and the cited references teach and/or suggest the recited features.  More specifically, figures Figs. 1, 2, 30, 31, 33, 34, and 43 and paragraphs [0124], [0125], [0480], [0588]-[0591], [0593], [0594], and [0596] of Iwao teach “determining a detached state of a detachable input device from a side of a housing; initiating a wireless connection with the detachable input device upon receipt of a signal that the detachable input device has been detached from the housing; and receiving input from the detachable input device”.  Also, figures 1, 2A-B, and 9C and paragraphs [0052]-[0054] and [0075] of Hirschman teach “a detached state of a detachable input device from a first side of a housing; receiving input from the detachable input device concurrently with input from a keyboard , and a second side of the housing”.  In addition, figures 1-3 and paragraphs [0035] and [0037] of Anderson teach “a keyboard housing with an input device on a first side of the housing and a keyboard on a second, obverse side of the housing, comprising: the first side of a keyboard housing; the keyboard housing; and the keyboard formed on the second side of the keyboard housing”.  Thus, the relevant claimed features are taught and/or suggested by the combination of cited references.  Also, the Office respectfully submits that all features of newly amended independent claim 13 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claim 13 is not allowable.  In addition, claims 14 and 15 are not allowable by virtue of their individual dependencies from newly amended independent claim 13.

In response to Applicants’ argument regarding dependent claim 15 (Remarks, p. 15), the Office respectfully submits that all features of newly amended independent claim 13 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claim 13 is not allowable.  In addition, claim 15 is not allowable by virtue of its dependency from newly amended independent claim 13.

For the reasons discussed above and in the rejections below, pending claims 1-20 are not allowable.


Claim Objections
Claims 13-15 are objected to for the reasons discussed below.

Regarding claim 13, “a keyboard housing” in line 5 should be changed to “the keyboard housing” since the term was previously recited.

Regarding claims 14 and 15, these claims are objected to as being dependent upon objected to base claim 13.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in US 2012/0271967 A1 (hereinafter Hirschman) in view of Anderson in US 2004/0095326 A1 (hereinafter Anderson), in further view of Chadha in US 2005/0275624 A1 (hereinafter Chadha).

Regarding claim 1, Hirschman teaches:
An input device, comprising (An input device 100 and 140; FIGs. 1 and 2A-B and [0052]-[0054]): 
a housing comprising (a housing of input device 100 and 140 comprising; see FIG. 1): 
a first surface (a first surface (top surface) which may include touch screen display 110; see FIG. 1 and [0052]); 
a second surface on an obverse side of the housing as that of the first surface (a second surface (bottom surface) on an obverse side of the housing as that of the first surface (top surface); see FIG. 1), the second surface comprising a recess to receive a detachable input device (the second surface (bottom surface) comprising a recess 122 to receive a detachable input device 140; FIGs. 1 and 2A, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053], and [0054], see also FIGs. 2B-5, 19A, and 20A);
the detachable input device being selectively engaged in the recess at a first location on the second surface (the detachable input device 140 being selectively engaged (by coupling and decoupling the detachable input device 140 to 100 of input device 100 and 140) in the recess 122 at a first location on the second surface (bottom surface); see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053], and [0054]); and 
a number of coupling devices on a third surface of the housing to couple the detachable input device to the third surface of the housing at a second, different location, the detachable input device being operable to send input to the input device when coupled to the third surface at the second location (a number of coupling devices 122 on a third surface (right side surface) of the housing to couple the detachable input device 140 to the third surface (right side surface) of the housing at a second, different location, the detachable input device 140 being operable to send input to 100 of the input device 100 and 140 when coupled to the third surface (right side surface) at the second location; see FIGs. 1 and 2A-B and [0052]-[0054], see also [0105] and [0106]; note: the input device including port groups on the back and on four sides are interchangeable as they are both input devices that include port groups).  
	However, it is noted that Hirschman, as particularly cited, does not teach:
a first surface comprising a plurality of alphanumeric buttons (note: Hirschman teaches a plurality of alphanumeric buttons 512 of folding keyboard accessory 510 in FIGs. 6 and 9C, [0067], and [0075] attachable to a computing device 100 but does not teach the first/top surface of the computing device 100 itself comprising a plurality of alphanumeric buttons).
	Anderson teaches:
a first surface comprising a plurality of alphanumeric buttons (a first surface 27 comprising a plurality of alphanumeric buttons 26; FIGs. 1 and 2 and [0035]; note: the element number for “[i]nput controls” in line 9 of [0035] appears to be misidentified as 29 rather than 25).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman, as particularly cited, to include: the features taught by Anderson, such that Hirschman as modified teaches: the claimed features, in order to enable physical keyboard text input.
	However, it is noted that Hirschman as modified by Anderson, as particularly cited, does not teach or explicitly teach:
the detachable input device, when in an inoperable state, being selectively engaged in the recess at a first location on the second surface.


Chadha teaches:
an input device, when in an inoperable state, being selectively engaged in a recess at a first location on a second surface (an input device 122, when in an inoperable state, being selectively engaged in a recess 124 at a first location on a second surface 110; FIG. 4, [0021], and [0022], see also FIGs. 8 and 9).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson, as particularly cited, to include: the features taught by Chadha, such that Hirschman as modified teaches: the detachable input device, when in an inoperable state, being selectively engaged in the recess at a first location on the second surface (the detachable input device, selectively engaged, recess, first location, and second surface taught by Hirschman as modified by Anderson combined with the input device, inoperable state, selectively engaged, recess, first location, and second surface taught by Chadha), in order to enable “ease of storage and/or improved portability.” (Chadha: [0006]).

	Regarding claim 7, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1, wherein the alphanumeric buttons and detachable input device provide input to a computing device concurrently (Hirschman: wherein alphanumeric buttons of 510 and a detachable input device 140 provide input to a computing device 100 concurrently; see FIG. 9C and [0075], see also FIG. 6 and [0067]; note: the folding keyboard accessory 510 is attachable to computing device 100 as discussed in claim 1 above); Anderson: alphanumeric buttons; FIG. 1, [0035], and [0052]; note: the element number for “[i]nput controls” in line 9 of [0035] appears to be misidentified as 29 rather than 25).
	The motivation to combine the references is to enable concurrent keyboard and pointing device input.

	Regarding claim 16, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1, wherein the third surface comprising the coupling devices is between the first and second surfaces, and the coupling devices are spaced apart from a location where the detachable input device is selectively coupled to the second surface (Hirschman: wherein the third surface (right side surface) comprising the coupling devices 122 is between the first (top) and second (bottom) surfaces, and the coupling devices 122 are spaced apart from a location where the detachable input device 140 is selectively coupled to the second surface (bottom surface); see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053], and [0054]).  

	Regarding claim 17, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1, wherein the number of coupling devices comprises a number of magnets, a number of rails, a number of latches or a number of screws (Hirschman: wherein a number of coupling devices comprises a number (two) of rails 2620 and a number (one) of latches 2630; FIGs. 16A-24B and [0087]-[0091], see also [0105] and [0106]; note: the input devices in FIGs. 1 and 2A-B, and FIGs. 16A-24B are interchangeable as they are both input devices).  



	Regarding claim 18, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1, further comprising a fourth surface opposite to the third surface, the fourth surface also comprising a number of coupling devices to couple the detachable input device to the fourth surface of the housing (Hirschman: further comprising a fourth surface (left side surface) opposite to the third surface (right side surface), the fourth surface (left side surface) also comprising a number of coupling devices 122 to couple the detachable input device 140 to the fourth surface (left side surface) of the housing; see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be present on each of four sides of portable computer system 100”), [0053], and [0054], see also [0105] and [0106]; note: the input device including port groups on the back and on four sides are interchangeable as they are both input devices that include port groups).  

	Regarding claim 19, Hirschman as modified by Anderson and Chadha teaches:	
The input device of claim 18, further comprising a second detachable input device selectively coupled to the second surface, wherein the second detachable input device is structured to be selectively coupled to the coupling devices on either of the third or fourth surfaces (Hirschman: further comprising a second detachable input device 520 selectively coupled to the second surface (bottom surface), wherein the second detachable input device 520 is structured to be selectively coupled to the coupling devices 122 on either of the third (right side) or fourth (left side) surfaces; see FIGs. 1, 2A-B, and 6, [0052] (“port groups 120 may be present on each of four sides of portable computer system 100. ... port groups 120 may be included… on the… back of the computer system 100”), [0052], [0053], and [0067], see also [0105] and [0106]; note: the input device including port groups on the back and on four sides are interchangeable as they are both input devices that include port groups).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, in further view of Pilkington et al. in US 7,477,508 B1 (hereinafter Pilkington), and in further view of Ackley et al. in US 2014/0002365 A1 (hereinafter Ackley).

Regarding claim 2, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1, comprising a processor (Hirschman: a processor; see Abstract and claims 1, 15, 37, and 42).  
	However, it is noted that Hirschman as modified by Anderson and Chadha, as particularly cited, does not teach:
comprising an accelerometer that determines which of the first and second surfaces is upright and a processor to deactivate input from one of the alphanumeric buttons or detachable input device when it is determined that either the alphanumeric buttons or detachable input device is positioned opposite the upright surface.
	Pilkington teaches:
comprising switches that determine which of a first and second surfaces is upright and deactivate input from one of alphanumeric buttons or an input device when it is determined that either the alphanumeric buttons or input device is positioned opposite the upright surface (comprising switches 39 and 41 that determine which of a first 19 and second 21 surfaces is upright and deactivate input from one of alphanumeric buttons of keyboard part 13 or an input device part 15 when it is determined that either the alphanumeric buttons of keyboard part 13 or input device 15 is positioned opposite the upright surface; FIGs. 1, 3, and 6 and col. 2, l. 62 – col. 3, l. 21).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Pilkington, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device taught by Pilkington (col. 1, ll. 26-27) is comparable to the input device taught by Hirschman as modified by Anderson and Chadha because they are both input devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Pilkington, with the predictable result of providing an input device that includes the features taught by Pilkington.
	However, it is noted that Hirschman as modified by Anderson, Chadha, and Pilkington, as particularly cited, does not teach:
comprising an accelerometer that determines which of the first and second surfaces is upright.
	Ackley teaches:
comprising an accelerometer that determines which of a first and second surfaces is upright (comprising an accelerometer 490 that determines which of a first 200 and second 230 surfaces is upright; see FIGs. 1, 13, and 14, [0052], and [0074]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson, Chadha, and Pilkington, as particularly cited, to include: the features taught by Ackley, such that Hirschman as modified teaches: comprising an accelerometer that determines which of the first and second surfaces is upright and a processor to deactivate input from one of the alphanumeric buttons or detachable input device when it is determined that either the alphanumeric buttons or detachable input device is positioned opposite the upright surface (the first and second surfaces, processor, alphanumeric buttons, and detachable input device taught by Hirschman as modified by Anderson, Chadha, and Pilkington combined with the switches, first and second surfaces, alphanumeric buttons, and input device taught by Pilkington and the accelerometer and first and second surfaces taught by Ackley; it would have been obvious to one of ordinary skill in the art to include the processor to deactivate input since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device taught by Ackley (FIGs. 13 and 14, [0016], and [0072]) is comparable to the input device taught by Hirschman as modified by Anderson, Chadha, and Pilkington because they are both input devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson, Chadha, and Pilkington, as particularly cited, to include: the features taught by Ackley, with the predictable result of providing an input device that includes the features taught by Ackley.
	

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, and in further view of Wenstrand et al. in US 2006/0212635 A1 (hereinafter Wenstrand).

Regarding claim 3, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1.  
	However, it is noted that Hirschman as modified by Anderson and Chadha, as particularly cited, does not teach:
further comprising contact points among the number of coupling devices to electrically charge a battery of the detachable input device when the detachable input device is coupled to the third surface of the housing.
	Wenstrand teaches:
further comprising contact points among a number of coupling devices to electrically charge a battery of a detachable input device when the detachable input device is coupled to a third surface of a housing (further comprising contact points among a number of coupling devices corresponding to a power supply connection to electrically charge a battery 90 of a detachable input device 26 when the detachable input device 26 is coupled to a third surface (right side surface) of a housing, i.e., 14; Figs. 1, 2, 4, 6-9, [0031], [0033], and [0041]-[0044]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Wenstrand, such that Hirschman as modified teaches: further comprising contact points among the number of coupling devices to electrically charge a battery of the detachable input device when the detachable input device is coupled to the third surface of the housing (the number of coupling devices, detachable input device, third surface, and housing taught by Hirschman as modified by Anderson and Chadha combined with the contact points, number of coupling devices, battery, detachable input device, third surface, and housing taught by Wenstrand), in order to charge a battery of a detachable input device.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, and in further view of Iwao et al. in US 2016/0361640 A1 (hereinafter Iwao).

Regarding claim 4, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1, wherein the detachable input device is detached from the second surface of the housing (Hirschman: wherein the detachable input device 140 is detached from the second surface (bottom surface) of the housing; see FIG. 2A, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), and [0053]).  
	However, it is noted that Hirschman as modified by Anderson and Chadha, as particularly cited, does not teach:
wherein a controller is to, in response to a sensor detecting that the detachable input device is detached from the second surface of the housing, initiate a wireless connection between the input device and detachable input device.
	Iwao teaches:
wherein a controller is to, in response to a sensor detecting that a detachable input device is detached from a surface of a housing, initiate a wireless connection between an input device and detachable input device (wherein a controller is to, in response to a sensor detecting that a detachable input device 4 is detached from a surface of a housing, initiate a wireless connection between 2 of an input device 1 and detachable input device 4; Figs. 1, 2, 30, 31, 33, 34, and 43, [0124], [0125], [0395], [0589]-[0591], and [0594], see also [0593] and [0596]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Iwao, such that Hirschman as modified teaches: wherein a controller is to, in response to a sensor detecting that the detachable input device is detached from the second surface of the housing, initiate a wireless connection between the input device and detachable input device (the detachable input device, second surface, housing, and input device taught by Hirschman as modified by Anderson and Chadha combined with the controller, sensor, detachable input device, surface, housing, wireless connection, and input device taught by Iwao), in order to enable wireless input from a detached input device.

	Regarding claim 5, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1, wherein the detachable input device is detached from the second surface of the housing (Hirschman: wherein the detachable input device 140 is detached from the second surface (bottom surface) of the housing; see FIG. 2A, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), and [0053]).  
	However, it is noted that Hirschman as modified by Anderson and Chadha, as particularly cited, does not teach:
wherein a controller is to, upon detection that the detachable input device is detached from the second surface of the housing, send a signal to a computing device to cause the computing device to be communicatively coupled to the detachable input device.
	Iwao teaches:
wherein a controller is to, upon detection that a detachable input device is detached from a surface of a housing, send a signal to a computing device to cause the computing device to be communicatively coupled to the detachable input device (wherein a controller is to, upon detection that a detachable input device 4 is detached from a surface of a housing, send a signal to a computing device 2 to cause the computing device 2 to be communicatively coupled to the detachable input device 4; Figs. 1, 2, 30, 31, 33, 34, and 43, [0124], [0125], [0441], [0593], and [0594], see also [0596]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Iwao, such that Hirschman as modified teaches: wherein a controller is to, upon detection that the detachable input device is detached from the second surface of the housing, send a signal to a computing device to cause the computing device to be communicatively coupled to the detachable input device (the detachable input device, second surface, housing, and input device taught by Hirschman as modified by Anderson and Chadha combined with the controller, detachable input device, surface, housing, signal, and computing device taught by Iwao), in order to enable wireless input from a detached input device.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, and in further view of Numata et al. in US 2007/0281787 A1 (hereinafter Numata).

Regarding claim 6, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1.  
	However, it is noted that Hirschman as modified by Anderson and Chadha, as particularly cited, does not teach:
wherein the detachable input device, when coupled to the second surface of the input device, serves as a standing device to prop up the input device.
	Numata teaches:
wherein an input element coupled to a second surface of an input device serves as a standing device to prop up the input device (wherein 240a of an input element 230a coupled to a second surface of an input device 20 serves as a standing device to prop up the input device 20; FIGs. 3 and 7, [0036], [0038], and [0051]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Numata, such that Hirschman as modified teaches: wherein the detachable input device, when coupled to the second surface of the input device, serves as a standing device to prop up the input device (the detachable input device, second surface, and input device taught by Hirschman as modified by Anderson and Chadha combined with the input element, second surface, input device, and standing device taught by Numata), in order to stably support an input device.  (Numata: see [0051]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, and in further view of Kim et al. in EP 1 691 265 A1 (hereinafter Kim; September 27, 2020 Information Disclosure Statement document – a copy of Kim was provided by Applicants).
Regarding claim 8, Hirschman as modified by Anderson and Chadha teaches:
The input device of claim 1.  
	However, it is noted that Hirschman as modified by Anderson and Chadha, as particularly cited, does not teach:
wherein the detachable input device comprises a biometric sensor to determine an identity of a user interfacing with the detachable input device.
	Kim teaches:
wherein a detachable input device comprises a biometric sensor to determine an identity of a user interfacing with the detachable input device (wherein a detachable input device 100 comprises a biometric sensor 718 to determine an identity of a user interfacing with the detachable input device 100; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Kim, such that Hirschman as modified teaches: the claimed features, in order to identify a user of a detachable input device.


Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, and in further view of Iwao.


Regarding claim 9, Hirschman teaches:
A computing system, comprising (A computing system 100 and 140, comprising; FIGs. 1 and 2A-B and [0052]-[0054]): 
a processor (a processor; see Abstract and claims 1, 15, 37, and 42); and 
an input device, comprising (an input device 100 and 140, comprising; FIGs. 1 and 2A-B and [0052]-[0054]): 
a housing and a first surface of the housing (a housing of input device 100 and 140 and a first surface (top surface) of the housing; see FIG. 1); and 
a detachable joystick coupled to a second surface of the housing obverse to the first surface of the housing (a detachable joystick coupled to a second surface (bottom surface) of the housing obverse to the first surface (top surface) of the housing; see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053] (“game accessory 140 may include… a joystick”), and [0054]).
	However, it is noted that Hirschman, as particularly cited, does not teach:
a housing having a keyboard formed on a first surface of the housing (note: Hirschman teaches a folding keyboard accessory 510 in FIGs. 6 and 9C, [0067], and [0075] attachable to portable computer system 100 but does not teach the housing itself having a keyboard formed on a first/top surface of the housing).
	Anderson teaches:
a housing having a keyboard formed on a first surface of the housing (a housing having a keyboard 21 formed on a first surface 27 of the housing; FIGs. 1 and 2 and [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman, as particularly cited, to include: the features taught by Anderson, such that Hirschman as modified teaches: the claimed features, in order to enable physical keyboard text input.
However, it is noted that Hirschman as modified by Anderson, as particularly cited, does not teach:
a detachable joystick formed within a second surface of the housing obverse to the first surface of the housing; 
wherein the detachable joystick pivots about a base portion of the joystick so that the detachable joystick may be selectively folded into and out of the second surface of the housing.
Chadha teaches:
a joystick formed within a second surface of a housing obverse to a first surface of the housing (a joystick 122 formed with a second surface 110 of a housing 104 obverse to a first surface 108 of the housing 104; FIGs. 1-4, [0021], and [0022], see also FIGs. 8 and 9); 
wherein the joystick pivots about a base portion of the joystick so that the joystick may be selectively folded into and out of the second surface of the housing (wherein the joystick 122 pivots about a base portion of the joystick 122 so that the joystick 122 may be selectively folded into and out of the second surface 110 of the housing 104; FIG. 5 and [0022], see also FIGs. 1-4, 8, and 9 and [0027]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson, as particularly cited, to include: the features taught by Chadha, such that Hirschman as modified teaches: a detachable joystick formed within a second surface of the housing obverse to the first surface of the housing (the detachable joystick, second surface, housing, and first surface taught by Hirschman as modified by Anderson combined with the joystick, second surface, housing, and first surface taught by Chadha); wherein the detachable joystick pivots about a base portion of the joystick so that the detachable joystick may be selectively folded into and out of the second surface of the housing (the detachable joystick, second surface, and housing taught by Hirschman as modified by Anderson combined with the joystick, base portion of the joystick, second surface, and housing taught by Chadha), in order to enable “ease of storage and/or improved portability” of a joystick.  (Chadha: [0006]).
	However, it is noted that Hirschman as modified by Anderson and Chadha, as particularly cited, does not teach:
		a wireless network adapter;
the detachable joystick, including the base portion, being selectively detachable from the housing so as to be used without attachment to the second surface of the housing.
	Iwao teaches:
a wireless network adapter (a wireless network adapter; see [0401], [0423], and [0441]); 
a detachable analog stick, including a base portion, being selectively detachable from a housing so as to be used without attachment to a surface of the housing (a detachable analog stick 32, including a base portion 3, being selectively detachable from a housing 11 so as to be used without attachment to a surface of the housing 11; Figs. 1-3, 5, 33, and 34, [0121], [0127], [0170], and [0423], see also Fig. 6, [0193], and [0441]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson and Chadha, as particularly cited, to include: the features taught by Iwao, such that Hirschman as modified teaches: a wireless network adapter (wireless network adapter taught by Iwao); the detachable joystick, including the base portion, being selectively detachable from the housing so as to be used without attachment to the second surface of the housing (the detachable joystick, base portion, housing, and second surface of the housing taught by Hirschman as modified by Anderson and Chadha combined with the detachable analog stick, base portion, selectively detachable, housing, and surface of the housing taught by Iwao), in order to enable wireless communication between a main device and a detachable device (Iwao: [0401], [0423], and [0441]) and increase user-friendliness by enabling user input through a controller detached from a main unit (Iwao: see [0170]).

	Regarding claim 10, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9, wherein the processor receives input from the keyboard and the detachable joystick concurrently (Hirschman: wherein the processor and receives input from a keyboard 510 and a detachable joystick concurrently; see FIGs. 2A-B and 9C, [0053] (“game accessory 140 may include… a joystick”), [0075], Abstract, and claims 1, 15, 37, and 42; see also FIG. 6 and [0067]; note: the folding keyboard accessory 510 is attachable to portable computer system 100 as discussed in claim 9 above; Anderson: keyboard 21; FIG. 1 and [0035]; it would have been obvious to one of ordinary skill in the art to include the processor receives input since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	The motivation to combine the references is to enable concurrent keyboard and pointing device input.

	Regarding claim 11, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9, wherein the processor, via the wireless network adapter, establishes a wireless connection with the detachable joystick upon detection that the detachable joystick is detached from the input device (Hirschman: the processor and the detachable joystick is detached from 100 of the input device 100 and 140; FIGs. 1 and 2A, [0052], [0053] (“game accessory 140 may include… a joystick”), Abstract, and claims 1, 15, 37, and 42; Iwao: wherein a processor 81, via a wireless network adapter, establishes a wireless connection with a detachable analog stick 52 upon detection that the detachable analog stick 52 is detached from 2 of an input device 1; see Figs. 1, 2, 6, 30, 31, 33, 34, and 43, [0124], [0125], [0193], [0395], [0401], [0423], [0441], and [0589]-[0591], see also Fig. 5, [0593], [0594], and [0596]).

	Regarding claim 20, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9, further comprising a number of buttons on the second surface of the housing with the detachable joystick (Hirschman: the second surface (bottom surface) of the housing with the detachable joystick; FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053] (“game accessory 140 may include… a joystick”), and [0054]; Anderson: further comprising a number of buttons 42 on a second surface 31 of a housing with a joystick 36; FIGs. 2 and 3, [0035], and [0037]).
	The motivation to combine the references is to provide computer game input from buttons.  (Anderson: see [0037]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschman in view of Anderson, in further view of Chadha, in further view of Iwao, in further view of Kim, and in further view of Dean et al. in US 2011/0298711 A1 (hereinafter Dean).

Regarding claim 12, Hirschman as modified by Anderson, Chadha, and Iwao teaches:
The computing system of claim 9.  
	However, it is noted that Hirschman as modified by Anderson, Chadha, and Iwao, as particularly cited, does not teach:
wherein the detachable joystick comprises a biometric reader to read biometric data from a user.
	Kim teaches:
wherein a detachable input device comprises a biometric reader to read biometric data from a user (a detachable input device 100 comprises a biometric reader 718 to read biometric data from a user; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson, Chadha, and Iwao, as particularly cited, to include: the features taught by Kim, in order to identify a user of a detachable input device.
However, it is noted that Hirschman as modified by Anderson, Chadha, Iwao, and Kim, as particularly cited, does not teach:
wherein the detachable joystick comprises a biometric reader to read biometric data from a user.
	Dean teaches:
wherein a joystick comprises a biometric reader to read biometric data from a user (a joystick 100 comprises a biometric reader 20 to read biometric data from a user; Fig. 10, [0003], and [0060], see also Figs. 5 and 8A-C).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson, Chadha, Iwao, and Kim, as particularly cited, to include: the features taught by Dean, such that Hirschman as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the joystick taught by Dean is comparable to the joystick taught by Hirschman as modified by Anderson, Chadha, Iwao, and Kim because they are both joysticks.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the computing system taught by Hirschman as modified by Anderson, Chadha, Iwao, and Kim, as particularly cited, to include: the features taught by Dean, with the predictable result of providing a joystick that includes the features taught by Dean.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Anderson, in further view of Chadha, and in further view of Hirschman.

Regarding claim 13, Iwao teaches:
A method of receiving input from an input device, comprising (A method of receiving input from an input device 1, comprising; Figs. 1 and 43, [0124], [0125], and [0480]): 
determining a detached state of a detachable input device from a side of a housing (determining a detached state of a detachable input device 4 from a side of 2 of a housing of input device 1; Figs. 1, 2, 30, 31, 33, 34, and 43, [0124], [0125], and [0588]); 
initiating a wireless connection with the detachable input device upon receipt of a signal that the detachable input device has been detached from the housing (initiating a wireless connection with the detachable input device 4 upon receipt of a signal that the detachable input device 4 has been detached from 2 of the housing of input device 1; see Figs. 1, 2, 30, 31, 33, 34, and 43, [0124], [0125], [0480], [0588]-[0591], [0593], [0594], and [0596]); and 
receiving input from the detachable input device (receiving input from the detachable input device 4; [0480]).  
 However, it is noted that Iwao, as particularly cited, does not teach:
an input device comprising a keyboard housing with a storage for a detaching input device on a first side of the housing and a keyboard on a second, obverse side of the housing.
Anderson teaches:
an input device comprising a keyboard housing with a joystick input device on a first side of the housing and a keyboard on a second, obverse side of the housing (an input device 19 comprising a keyboard 21 housing with a joystick input device 36 on a first side 31 of the keyboard 21 housing and a keyboard 21 on a second, obverse side 27 of the keyboard 21 housing; see FIGs. 1 and 2 , [0035], and [0037]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao, as particularly cited, to include: the features taught by Anderson, to provide a top and bottom multi-sided input device.  (Anderson: [0016]).
However, it is noted that Iwao as modified by Anderson does not teach:
a keyboard housing with a storage for a detaching input device on a first side of the housing,
receiving input from the detachable input device concurrently with input from the keyboard on the second side of the keyboard housing.
	Chadha teaches:
a keypad housing with a storage for an input device on a first side of the housing (a keypad 114 housing 104 with a storage 124 for an input device 122 on a first side 110 of the housing 104; FIGs. 3-5, 8, and 9, [0021], and [0022]),
receiving input from the input device concurrently with input from the keypad on a  second side of the keypad housing (receiving input from the input device 122 concurrently with input from the keypad 114 on a second 108 side of the keypad 114 housing 104; [0021] and [0023]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao as modified by Anderson to include: the features taught by Chadha, in order to enable “ease of storage and/or improved portability” and concurrent navigation and joystick input (Chadha: [0006] and [0023]).
	However, it is noted that Iwao as modified by Anderson and Chadha does not teach:
		a detaching input device on a first side of the housing.
	Hirschman teaches:
		a detaching input device on a first side of a housing (a detaching input device 140 on a first side (bottom side) of a housing; see FIGs. 1 and 2A-B, [0052] (“port groups 120 may be included… on the… back of the computer system 100”), [0053], and [0054]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao as modified by Anderson and Chadha to include: the features taught by Hirschman, such that Iwao as modified teaches: A method of receiving input from an input device comprising a keyboard housing with a storage for a detaching input device on a first side of the housing and a keyboard on a second, obverse side of the housing, the method comprising (the method of receiving input from an input device taught by Iwao combined with the input device, keyboard housing, joystick input device, first side of the housing, keyboard, and second, obverse side of the housing taught by Anderson, the keypad housing, storage for an input device, and first side of the housing taught by Chadha, and the detaching input device and first side of a housing taught by Hirschman): determining a detached state of the detachable input device from the first side of a keyboard housing (determining a detached state, detachable input device, and side of a housing taught by Iwao combined with the keyboard housing, joystick input device, and first side of the housing taught by Anderson and the detaching input device and first side of a housing taught by Hirschman); initiating a wireless connection with the detachable input device upon receipt of a signal that the detachable input device has been detached from the keyboard housing (initiating a wireless connection, detachable input device, receipt of a signal, and housing taught by Iwao combined with the keyboard housing taught by Anderson and the detaching input device taught by Hirschman); and receiving input from the detachable input device concurrently with input from the keyboard on the second side of the keyboard housing (receiving input from the detachable input device taught by Iwao combined with the joystick input device, keyboard housing, keyboard, and second side of the housing taught by Anderson, receiving input from the input device, input from the keypad, and second side of the keypad housing taught by Chadha, and the detaching input device taught by Hirschman), to enable a user to attach and detach an attachable accessory to a bottom side of an input device.

	Regarding claim 14, Iwao as modified by Anderson, Chadha, and Hirschman teach:
The method of claim 13, comprising initiating a wired communication upon detection of attachment of the detachable input device to the keyboard housing at a location apart from the storage on the first side of the housing (Iwao: initiating a wired communication upon detection of attachment of the detachable input device 4 to the housing 11 at a location (right side) apart from  a first side (bottom side) of the housing 11; see Figs. 1-3, [0125], [0127], [0567], [0568], [0575], [0581], [0594], [0598], [0655], and [0677]; Anderson: a keyboard 21 housing and a first side 31 of the keyboard 21 housing; FIGs. 1 and 2 and [0035]; Chadha: input device 122, keypad 114 housing 104, and a storage 124 on a first side 110 of the housing 104; FIGs. 3-5, [0021], and [0022], see also FIGs. 8 and 9; Hirschman: attachment of a detachable input device 140 to a housing at a location (one of four sides) apart from a first side (bottom side) of the housing; FIGs. 1 and 2A-B, [0052]-[0054]).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Anderson, in further view of Chadha, in further view of Hirschman, in further view of Hull et al. in US 2005/0259070 A1 (hereinafter Hull), and in further view of Kim.

Regarding claim 15, Iwao as modified by Anderson, Chadha, and Hirschman teaches:
The method of claim 13.  
However, it is noted that Iwao as modified by Anderson, Chadha, and Hirschman, as particularly cited, does not teach:
comprising indicating that the keyboard and detachable input device are being operated by distinct users.
	Hull teaches:
comprising indicating that a keyboard is being operated by distinct users (see [0014]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao as modified by Anderson, Chadha, and Hirschman, as particularly cited, to include: the features taught by Hull, in order to identify distinct users using a keyboard for security applications.  (Hull: see [0014]).
	However, it is noted that Iwao as modified by Anderson, Chadha, Hirschman, and Hull, as particularly cited, does not teach:
comprising indicating that the keyboard and detachable input device are being operated by distinct users.
	Kim teaches:
comprising indicating that a detachable input device is being operated by distinct users (indicating that a detachable input device 100 is being operated by distinct users; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Iwao as modified by Anderson, Chadha, Hirschman, and Hull, as particularly cited, to include: the features taught by Kim, such that Iwao as modified teaches: the claimed features, in order to identify a user of a detachable input device.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/29/2022B